Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office action is based on the 16/174373 application originally filed February 08, 2016.
Claims 1-18, originally filed November 12, 2020 are pending and have been fully considered.
The rejection under 35 USC 112 2nd paragraph is withdrawn in light of applicants claimed amendments and remarks.
The indication of Allowable Subject Matter of claims 1-18 is withdrawn in light of newly discovered prior art, Etzel et al. (US 2011/0184078).
Terminal Disclaimer
The terminal disclaimer filed on November 12, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,144,760; 9,272,246; 9,616,394; and 8,846,203 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1, 7-10 and 16-18 is/are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Etzel et al. (WO 2009/146321 A1) hereinafter cited under (US 2011/0184078) “Etzel”.
Regarding Claims 1, 17 and 18
	Etzel discloses in the abstract, ligand functionalized substrates, methods of making ligand functionalized substrates, and methods of using functionalized substrates. 
	Etzel discloses in paragraphs 0013-0017, methods of making a ligand functionalized substrate are provided. In some embodiments, the method comprises: 1) providing a base substrate; 2) coating the base substrate with a solution comprising: (a) at least one grafting monomer having an acryloyl group and a photoinitiator group ("photoinitiator monomer"); (b) one or more ligand monomers of Formula I, (c) optionally one or more monomers having at least one acryloyl group and at least one additional ethylenically unsaturated, free-radically polymerizable group; and (d) optionally one or more hydrophilic monomers; 3) exposing the coated base substrate to ionizing radiation, preferably e-beam or gamma radiation, to form a first functionalized substrate comprising grafted photoinitiator group attached to the surface of the base substrate, and 4) exposing the base substrate comprising grafted photoinitiator groups to UV radiation to polymerize the remaining ethylenically unsaturated, free-radically polymerizable groups. 
	Etzel discloses in paragraph 0019, the substrate is a porous substrate having interstitial and outer surfaces wherein the step of coating, the porous substrate comprises a first imbibing step with the photoinitiator monomer, followed by ionizing radiation exposure to: produce a porous substrate having grafted photoinitiators thereon, followed by a second imbibing step with the ligand monomer, followed by UV polymerization to crosslink the remaining ethylenically 
	Etzel discloses in paragraphs 0007-0012, more specifically, the functionalized substrates include a base substrate, preferably a porous base substrate, which has been modified to provide grafted ligand groups having the requisite affinity for binding, neutral or negatively charged biomaterials, such as viruses. The ligand functionalized substrate may be described as the grafted reaction product of a substrate and a ligand monomer of Formula I: 

    PNG
    media_image1.png
    122
    479
    media_image1.png
    Greyscale

wherein R.sup.1 is H or C.sub.1--C.sub.4 alkyl; R.sup.2 is a divalent alkylene, preferably having 1 to 20 carbon atoms and optionally containing, an ester, amide, urethane or urea linking group; each R.sup.3 is independently H or C.sub.1--C.sub.4 alkyl; R.sup.4 is H, C.sub.1--C.sub.4 alkyl or --N(R.sup.3).sub.2; and X.sup.1 or --O-- or --NR.sup.3--. The base substrate may be directly- or indirectly grafted with the ligand monomer of Formula I, as further described herein.  
	It is to be noted, Formula I of Etzel discloses claimed Formula 4a and 4b of the present invention.
	Etzel discloses in paragraph 0055, the fourth hydrophilic monomer "d)", comprises at least one acryloyl or other non-acryloyl group of reduced reactivity, and a hydrophilic group including poly(oxyalkylene) and ionic groups, for providing hydrophilicity to the substrate, for providing greater selectivity to the substrate when binding viruses. If the optional fourth 
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding Claims 7-10
	Etzel discloses in paragraphs 0120, the hydrophilic ionic groups may be neutral, have a positive charge, a negative charge, or a combination thereof. With some suitable ionic monomers, the ionic group can be neutral or charged depending on the pH conditions. This class of monomers is typically used to impart a desired hydrophilicity to the porous base substrate in addition to the c) monomer.  Etzel further discloses in paragraph 0122, the ionic monomers having a negative charge include (meth)acryloylsulfonic acids or salts thereof.  Etzel discloses in paragraph 0130, other monomers that can provide positively charged groups (at a selected pH) to the base substrate include the dialkylaminoalkylamine adducts of alkenylazlactones 

	Etzel discloses in paragraph 0047, the porous base substrate is a nonvwoven web which may include nonwoven webs manufactured by any of the commonly known processes, for producing nonwoven webs: As used herein, the term "nonwoven web" refers to a fabric that has a structure of individual fibers or filaments which are randomly and/or unidirectionally interlaid in a mat-like fashion. 
Allowable Subject Matter
Claims 2-6 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The applied prior art fails to further teach and/or suggest the additional monomers and ligand layer as presently claimed in claims 2-6 and 11-15.

Closest Prior Art Record
The closest prior art of record, U.S. Patent Application Publication 2011/0217752; CN 107815871 A and CN 109569331 A, neither teaches nor suggests step b) a crosslinked ligand-functional alkenyl (co)polymer layer coated on the surface of the substrate, wherein the ligand-functional alkenyl (co)polymer comprises polymerized monomer units of the formula:

    PNG
    media_image2.png
    211
    585
    media_image2.png
    Greyscale

wherein R1 is H or C1-C4 alkyl; R2 is a (hetero)hydrocarbyl group; each R3 is independently H or hydrocarbyl;  R4 is H, C1-C4 alkyl or -N(R3)2; R5 is H or hydrocarbyl; X1 is -O- or -NR3 o is 0 or 1, and n is 1 or 2, of claims 1 and 17 of the present invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/Latosha Hines/Primary Examiner, Art Unit 1771